IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 20, 2008
                                     No. 07-10109
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

NOE VILLALPANDO

                                           Plaintiff-Appellant

v.

ECKERD’S #3267

                                           Defendant-Third Party Plaintiff-Appellee

v.

QUALEX INC
                                           Third Party Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CV-2132


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Noe Villalpando moves this court for leave to proceed in forma pauperis
(IFP) in this appeal from the district court’s dismissal of Villalpando’s negligence
suit. The district court dismissed the suit for want of prosecution because



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10109

Villalpando failed to appear at the settlement conference and show-cause
hearing.
      Villalpando’s motion for IFP fails to address the district court’s rationale
for dismissing the suit. Although we liberally construe pro se briefs, see Haines
v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments
in order to preserve them. Yohey v.Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
By failing to discuss the district court’s rationale for dismissing his complaint,
Villalpando has abandoned the issue, and it is the same as if he had not
appealed the judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Because Villalpando has failed to demonstrate that he will raise a
nonfrivolous issue on appeal, his motion to proceed IFP is denied. See FED.
R. APP. P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). This appeal
is without merit and is dismissed as frivolous. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                        2